DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2 and 4-21 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 07/15/2019 and 05/21/2020 has been taken into account.

Response to Amendment
In the amendment dated 11/10/2020, the following has occurred: Claims 1, 5, 15, and 18-19 have been amended; No claims have been canceled; Claim 21 has been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-21 have been considered but are moot because the arguments do not apply to the new grounds of rejection, necessitated by the amendment dated 11/10/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-14, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the cross beam surface" in Ln. 12.  It is unclear which cross beam surface, the first or second, is being referred to. Clarification is required.
Claim 7 recites the limitation "the planar medical apparatus surface" in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the third portion" in Ln. 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the lateral clamping surface" in Ln. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 states “wherein the suspended section comprises a suspended section surface parallel to the portion of the suspended section engaging the one of the opposed clamping surfaces”. It is unclear if “the portion of the suspended section engaging the one of the opposed clamping surfaces” is the same as the “second portion surface” in claim 15.
Claims 2, 4-6, 8-14, and 19 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancino et al. (US Pub. No. 2005/0236544).
Regarding Claim 1, Mancino discloses a medical apparatus support device for at least one medical apparatus, the medical apparatus support device comprising: a central vertical or at least essentially central vertical column (Mancino: Fig. 8-10; 214); a crossbeam (Mancino: Annotated Fig. 4; 34a) mounted on the column, the crossbeam comprising a first crossbeam 5surface (Mancino: Annotated Fig. 5; S1) facing in a direction of the central vertical or at least essentially vertical column and the crossbeam comprising a second crossbeam surface (Mancino: Annotated Fig. 5; S2) facing in a direction away from the central vertical or at least essentially vertical column, wherein the first crossbeam surface is located opposite the central vertical or at least essentially vertical column; and at least one tine (Mancino: Fig. 13, 18; 12) connected to the crossbeam and oriented transversely to the crossbeam, 10the at least one tine comprising a suspended section (Mancino: Fig. 18; 72) providing a connection of the at least one tine to the crossbeam for mounting the at least one tine on the crossbeam by the suspended section, wherein a first portion (Mancino: Annotated Fig. 18; P1) of the suspended section engages the cross beam surface, the first portion of the suspended section being located between the crossbeam and the central vertical or at least essentially vertical column, the suspended section comprising a second 15portion (Mancino: Annotated Fig. 18; P2) comprising a second portion surface facing in the direction of the central vertical or at least essentially vertical column, at least a portion of the second portion surface and the first portion of the suspended section defining a space, wherein a portion of the crossbeam is arranged in the space, wherein the connection of the at least one tine to the crossbeam comprises an adjustable connection whereby a position of the tine on the crossbeam is 20adjustable in an axial direction of the crossbeam, the at least one tine comprising a planar 2medical apparatus support surface extending from the suspended section to an end of the at least one tine, the planar medical apparatus support surface (Mancino: Fig. 18-20; 86) comprising a medical apparatus (Mancino: Fig. 18).
Regarding Claim 2, Mancino discloses a medical apparatus support device in accordance with 2claim 1, wherein the at least one tine (Mancino: Fig. 13, 18; 12) comprises at least two tines oriented perpendicular to the crossbeam (Mancino: Annotated Fig. 4; 34a) and aligned parallel to one another, the at least two tines being located at a spaced location from one another such that the at least one medical apparatus bridges a space between 5the at least two tines (Mancino: Fig. 1).  
Regarding Claim 4, Mancino discloses a medical apparatus support device in accordance with claim 2, wherein the connection of each of the at least two tines (Mancino: Fig. 13, 18; 12) to the crossbeam (Mancino: Annotated Fig. 4; 34a) comprises an adjustable connection to adjust a position of each tine on the crossbeam in an axial direction of the crossbeam whereby a distance between two adjacent tines mounted on the crossbeam is 5adjustable.  
 	Regarding Claim 5, Mancino discloses a medical apparatus support device in accordance with claim 1, wherein the connection of the at least one tine (Mancino: Fig. 13, 18; 12) to the crossbeam (Mancino: Annotated Fig. 4; 34a) comprises a detachable connection whereby the at least one tine is detachably connected to the crossbeam, the at least one tine comprising a planar tine surface parallel to the planar medical apparatus support 5surface, the planar tine surface extending from the suspended section to the end of the at least one tine (De Jong: Fig. 7).  
Regarding Claim 6, Mancino discloses a medical apparatus support device in accordance with claim 1, wherein the crossbeam (Mancino: Annotated Fig. 4; 34a) on the column comprises a detachable mount, whereby the crossbeam can be detachably connected (Mancino: Fig. 13), the first portion (Mancino: Annotated Fig. 18; P1) of the suspended section being located on one side of the 5crossbeam and the second portion (Mancino: Annotated Fig. 18; P2) of the suspended section being located on another side of the crossbeam, the suspended section comprising a third portion (Mancino: Annotated Fig. 18; P3) extending above the crossbeam, the first portion of the suspended section being connected to the second portion of the suspended section via the third portion.  
Regarding Claim 7, Mancino discloses a medical apparatus support device in accordance with claim 5, further comprising at least another crossbeam (Mancino: Annotated Fig. 4; 34b) to provide a plurality of crossbeams, and at least another tine to provide a plurality of tines (Mancino: Fig. 13, 18; 12), the planar medical apparatus surface (Mancino: Fig. 18-20; 86) being located at a first height relative to a lower portion of the central vertical or at least essentially 5central vertical column (Mancino: Fig. 8-10; 214), the third portion (Mancino: Annotated Fig. 18; P3) of the suspended section being located at a second 4height relative to the lower portion of the central vertical or at least essentially central vertical column, the first height being less than the second height, wherein: the plurality of crossbeams are of different lengths; or the plurality of tines are of different lengths (see note); or 10the plurality of crossbeams are of different lengths and the plurality of tines are of different lengths. [Note: As shown in Fig. 18, the tines of Mancino have multiple lengths depending on where the length is taken, and as the claimed length has not been related to any part of the tine, the tines of Mancino read on the claim.]
Regarding Claim 8, Mancino discloses a medical apparatus support device in accordance with claim 6, further comprising at least another crossbeam to provide a plurality of crossbeams (Mancino: Annotated Fig. 4; 34a, 34b), and at least another tine to provide a plurality of tines (Mancino: Fig. 13, 18; 12), wherein: the plurality of crossbeams are of different (see claim 7 note); or the plurality of crossbeams are of different lengths and the plurality of tines are of different lengths.  
Regarding Claim 9, Mancino discloses a medical apparatus support device in accordance with 4claim 1, wherein the at least one tine (Mancino: Fig. 13, 18; 12) is in contact in some sections with a top side of the crossbeam (Mancino: Annotated Fig. 4; 34a) and is indirectly or directly supported on a lateral surface of the crossbeam, the crossbeam surface being parallel to the central vertical or essentially vertical column (Mancino: Fig. 8-10; 214).  
Regarding Claim 13, Mancino discloses a medical apparatus support device in accordance with claim 1, wherein the at least one tine (Mancino: Fig. 13, 18; 12) has lateral limitations (Mancino: Fig. 20; 120).  
Regarding Claim 14, Mancino discloses a medical apparatus support device in accordance with claim 13, wherein the lateral limitations (Mancino: Fig. 20; 120) each comprise a rail.

    PNG
    media_image1.png
    520
    846
    media_image1.png
    Greyscale

I: Mancino; Annotated Fig. 4-5

    PNG
    media_image2.png
    575
    810
    media_image2.png
    Greyscale

II: Mancino; Annotated Fig. 18

Claims 1, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose (US Pub. No. 2007/009/2366).
Regarding Claim 1, Bose discloses a medical apparatus support device for at least one medical apparatus, the medical apparatus support device comprising: a central vertical or at least essentially central vertical column (Bose: Fig. 1; 40); a crossbeam (Bose: Fig. 1; 62) mounted on the column, the crossbeam comprising a first crossbeam 5surface facing in a direction of the central vertical or at least essentially vertical column and the crossbeam comprising a second crossbeam surface facing in a direction away from the central vertical or at least essentially vertical column, wherein the first crossbeam surface is located opposite the central vertical or at least essentially vertical column; and at least one tine (Bose: Fig. 1, 5-6; 74) connected to the crossbeam and oriented transversely to the crossbeam, 10the at least one (Bose: Fig. 6; S) providing a connection of the at least one tine to the crossbeam for mounting the at least one tine on the crossbeam by the suspended section, wherein a first portion (Bose: Annotated Fig. 6; P1) of the suspended section engages the cross beam surface, the first portion of the suspended section being located between the crossbeam and the central vertical or at least essentially vertical column, the suspended section comprising a second 15portion (Bose: Annotated Fig. 6; P2) comprising a second portion surface facing in the direction of the central vertical or at least essentially vertical column, at least a portion of the second portion surface and the first portion of the suspended section defining a space, wherein a portion of the crossbeam is arranged in the space, wherein the connection of the at least one tine to the crossbeam comprises an adjustable connection whereby a position of the tine on the crossbeam is 20adjustable in an axial direction of the crossbeam, the at least one tine comprising a planar 2medical apparatus support surface (Bose: Annotated Fig. 6; M) extending from the suspended section to an end of the at least one tine, the planar medical apparatus support surface comprising a medical apparatus contact surface portion configured to be in direct contact with the at least one medical apparatus for supporting the at least one medical apparatus, wherein the planar medical 25apparatus surface extends continuously, without interruption, from a position directly adjacent to the second portion of the suspended section to an end of the at least one tine.
Regarding Claim 8, Bose discloses a medical apparatus support device in accordance with claim 6, further comprising at least another crossbeam (Bose: Fig. 5; 66) to provide a plurality of crossbeams, and at least another tine (Bose: Fig. 1, 5-6; 74)  to provide a plurality of tines, wherein: the plurality of crossbeams are of different lengths (Bose: Fig. 5); or 5the plurality of tines are of different lengths; or the plurality of crossbeams are of different lengths and the plurality of tines are of different lengths.  
Regarding Claim 9, Bose discloses a medical apparatus support device in accordance with claim 1, wherein the at least one tine (Bose: Fig. 1, 5-6; 74) is in contact in some sections (Bose: Fig. 1; 62) and is indirectly or directly supported on a lateral surface of the crossbeam, the crossbeam surface being parallel to the central vertical or essentially vertical column (Bose: Fig. 1; 40).
Regarding Claim 11, Bose discloses a medical apparatus support device in accordance with claim 8, wherein the crossbeam (Bose: Fig. 1; 62) has a rectangular cross section and a largest longitudinal axis of a cross-sectional area of the crossbeam, in a state of the crossbeam mounted on the column (Bose: Fig. 1; 40), is oriented vertically or at least essentially vertically (Bose: Fig. 2).  
Regarding Claim 12, Bose discloses a medical apparatus support device in accordance with claim 9, wherein the crossbeam (Bose: Fig. 1; 62) has a rectangular cross section and a largest longitudinal axis of a cross-sectional area of the crossbeam, in a state of the crossbeam mounted on the column (Bose: Fig. 1; 40), is oriented vertically or at least essentially vertically (Bose: Fig. 2).  

    PNG
    media_image3.png
    548
    853
    media_image3.png
    Greyscale

III: Bose; Annotated Fig. 6
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mancino et al. (US Pub. No. 2005/0236544) in view of Pihlaja et al. (US Patent No. 5,871,187).
Regarding Claim 10, Mancino discloses a medical apparatus support device in accordance with claim 9, wherein the tine (Mancino: Fig. 13, 18; 12) comprises a support section (Mancino: Fig. 18; 76) and a means (Mancino: Fig. 18; 118) for supporting the support section of the tine in a horizontal plane.
Mancino fails to disclose an adjustment means for adjusting an inclination of the support section of the tine relative to a horizontal plane, the adjustment means engaging the cross beam. However, Pihlaja teaches an adjustment means (Pihlaja: Fig. 5; 18) for adjusting an inclination of the support section of a support relative to a horizontal plane, the adjustment means engaging a frame (Pihlaja: Fig. 5; 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support section in Mancino with the adjustment means from Pihlaja, with a reasonable expectation of success, in order to provide a protruding means that both distributes a force load applied to the support, as well as is able to be adjustably tightened to allow a user to selectively adjust and secure the tine relative to the cross beam (Pihlaja: Col. 5, Ln. 2-10; Mancino: [0074]).

Claims 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mancino et al. (US Pub. No. 2005/0236544) in view of Glass (US Patent No. 7,140,572).
Regarding Claim 15, Mancino discloses a medical apparatus flexible bracket system comprising: 6an apparatus (Mancino: Fig. 1; 14) comprising an apparatus longitudinal axis; a central vertically extending column (Mancino: Fig. 8-10; 214); a crossbeam (Mancino: Annotated Fig. 4; 34a) mounted on the column, the crossbeam comprising a crossbeam 5longitudinal axis, the apparatus longitudinal axis being parallel to the crossbeam longitudinal axis, the crossbeam defining opposed clamping surfaces (Mancino: Annotated Fig. 5; S1, S2), one of the opposed clamping surfaces (Mancino: Annotated Fig. 5; S1) facing in a direction of the central vertically extending column, wherein the one of the opposed clamping surfaces is located opposite the central vertically extending column; 10a plurality of tines (Mancino: Fig. 13, 18; 12) oriented transversely to the crossbeam and aligned essentially parallel to one another, wherein each of the plurality of tines is connected to the crossbeam clamping surfaces by an adjustable and detachable connection whereby a position of each tine on the crossbeam is adjustable in an axial direction of the crossbeam and whereby each tine is detachably connected to the crossbeam, each of the tines comprising a suspended section (Mancino: Fig. 18; 72) 15providing a connection of a respective tine to the crossbeam for mounting the respective tine on the crossbeam by the suspended section, wherein a first portion (Mancino: Annotated Fig. 18; P1) of the suspended section engages the one of the opposed clamping surfaces, the first portion of the suspended section being located between the crossbeam and the central vertically extending column, the suspended section comprising a second portion (Mancino: Annotated Fig. 18; P2) comprising a second portion surface facing in 20the direction of the central vertically extending column, at least a portion of the second portion surface and the first portion of the suspended section defining a crossbeam space, wherein a portion of the crossbeam is arranged in the crossbeam space, one of the plurality of tines being 7located at a spaced location from another one of the plurality of tines, wherein the one of the plurality of (Mancino: Fig. 1), each of the one of the plurality of tines and the another one of the plurality of tines comprising an apparatus support section, the apparatus support section comprising a support section surface having an apparatus contact surface portion (Mancino: Fig. 18-20; 86), the apparatus contact surface portion being in direct contact 30with the medical apparatus, wherein a portion of the support section surface extends continuously, without interruption, from a position directly adjacent to the second portion of the suspended section to an end of one of the tines (Mancino: Fig. 18).
Mancino fails to explicitly disclose a medical apparatus comprising a medical apparatus longitudinal axis. However, Glass teaches a medical apparatus (Glass: Fig. 11; 102) comprising a medical apparatus longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the medical device of Glass with the system in Mancino, with a reasonable expectation of success, in order to provide a specific electronic device utilized in a medical facility, thereby further increasing the use locations of the system in areas that require increased cable management (Glass: Col. 1, Ln. 16-43; Col. 9, Ln. 12-22; Mancino: [0003]).
Regarding Claim 16, Mancino, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 15, wherein the crossbeam (Mancino: Annotated Fig. 4; 34a) on the column (Mancino: Fig. 8-10; 214) comprises a detachable mount, whereby the crossbeam can be detachably connected to the central column, the first portion (Mancino: Annotated Fig. 18; P1) of the suspended section being located on one side of the crossbeam and the second portion of the 5suspended section being located on another side of the crossbeam, the suspended section comprising a third portion (Mancino: Annotated Fig. 18; P3) extending above the crossbeam, the first portion of the suspended section being connected to the second portion of the suspended section via the third portion.  
Regarding Claim 17, Mancino, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 16, further comprising at least another crossbeam (Mancino: Annotated Fig. 4; 34b) to provide a plurality of 8crossbeams (Mancino: Annotated Fig. 4; 34a, 34b), the medical support section surface being located at a first height relative to a lower portion of the central vertically extending column (Mancino: Fig. 8-10; 214), the third portion (Mancino: Annotated Fig. 18; P3) of the suspended section being located at a second height relative to the lower portion of the central vertically extending column, the first height being less than the second height, wherein: the plurality of crossbeams are of different lengths; or 15the plurality of tines (Mancino: Fig. 13, 18; 12) are of different lengths (see claim 7 note); or the plurality of crossbeams are of different lengths and the plurality of tines are of different lengths.
Regarding Claim 18, Mancino, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 16, wherein each tine (Mancino: Fig. 13, 18; 12) is in contact in some sections with a top side clamping surface of the crossbeam (Mancino: Annotated Fig. 4; 34a) and is indirectly or directly supported on the one of the opposed clamping surfaces of the crossbeam, the lateral clamping surface being parallel 5to the central vertically extending column (Mancino: Fig. 8-10; 214), the one of the plurality of tines being located at a spaced location from another one of the plurality of tines in a direction parallel to the medical apparatus longitudinal axis.
Regarding Claim 20, Mancino, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 16, wherein each tine (Mancino: Fig. 13, 18; 12) has lateral limitations (Mancino: Fig. 20; 120).  
Regarding Claim 21, Mancino, as modified, teaches a medical apparatus in accordance with claim 15, wherein the suspended section (Mancino: Fig. 18; 72) comprises a suspended (Mancino: Annotated Fig. 5; S1, S2), the medical apparatus contact surface (Mancino: Fig. 18-20; 86) being perpendicular to the suspended section surface, the medical apparatus 5support section being in direct contact with a portion of the suspended section surface.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mancino et al. (US Pub. No. 2005/0236544) in view of Glass (US Patent No. 7,140,572) as applied to claim 19 above, and further in view of Pihlaja et al. (US Patent No. 5,871,187).
Regarding Claim 19, Shepherd, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 18, but fails to disclose an adjustment means for adjusting an inclination of the medical apparatus support section of the tine relative to a horizontal plane, the adjustment means being in direct contact with the crossbeam.  
However, Pihlaja teaches an adjustment means (Pihlaja: Fig. 5; 18)  for adjusting an inclination of a support section of a support relative to a horizontal plane, the adjustment means being in direct contact with a frame (Pihlaja: Fig. 5; 11). [Note: See the rejection of claim 10 for motivation.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631 

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631